Citation Nr: 1040130	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-19 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to February 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the RO originally adjudicated the issue as 
entitlement to service connection for depression.  However, 
during the course of the appeal, the medical evidence revealed 
additional diagnoses of acquired psychiatric disorders, to 
include dysthymia, schizoaffective disorder, posttraumatic stress 
disorder (PTSD), generalized anxiety disorder, and panic disorder 
with agoraphobia.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first page of 
this decision and acknowledges that such description includes a 
claim of entitlement to service connection for all currently 
diagnosed acquired psychiatric disorders.

The Board further observes that the Veteran originally filed his 
claim for service connection for depression in February 2007 and 
a November 2007 rating decision initially denied such claim.  
Thereafter, in December 2007, the Veteran indicated that he did 
not receive notification of his scheduled VA examination.  
Consequently, he was rescheduled for such examination, but again 
failed to report.  Therefore, in a March 2008 rating decision, 
the Veteran's claim for service connection was again denied.  
Thereafter, in an April 2008 statement, the Veteran again 
reported that he had not received notification of his scheduled 
VA examination.  As such, it was rescheduled and, in May 2008, a 
VA examination was conducted and the examiner offered an opinion 
regarding the etiology of the Veteran's depression.  Therefore, 
in the October 2008 rating decision, the Veteran's claim was 
readjudicated and the additional evidence was considered.  As set 
forth in 38 C.F.R. § 3.156(b), when new and material evidence is 
received prior to the expiration of the appeal period, it will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  As the 
May 2008 VA examination and opinion qualifies as new and material 
evidence, such must be considered as having been filed in 
connection with the Veteran's original claim and, therefore, the 
Board finds that the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder has been pending 
since VA received his original claim in February 2007.  See 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also 
Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer (DRO) sitting 
at the RO in September 2009, and both he and his spouse testified 
at a personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in August 2010; transcripts of both hearings 
are associated with the claims file.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's service 
connection claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for 
an acquired psychiatric disorder.  Specifically, he alleges that 
he began experiencing psychiatric symptoms during his military 
service, resulting in diagnoses of a personality disorder and an 
adjustment disorder at such time, which have continued to the 
present.  Therefore, he alleges that service connection is 
warranted for an acquired psychiatric disorder.

The Veteran's service treatment records reflect that, in October 
1984, he was referred for a psychiatric evaluation by an Army 
chaplain due to an incidence of depression, suicidal ideation, 
and agitation.  Following such evaluation, the physician provided 
an impression of adjustment disorder with some mixed anxiety and 
depressed mood.  In December 1984, the Veteran was again seen for 
an evaluation.  It was noted that he had a history of 
disciplinary problems and his performance was consistently 
substandard.  A history of suicidal thoughts was noted and 
current homicidal feelings were reported.  Additionally, the 
Veteran admitted to hearing voices, insomnia, and weight loss.  
Following a review of the Veteran's history and an examination, 
no Axis I diagnosis was provided.  Axis II diagnoses included 
mixed personality disorder.  

Post-service treatment records reflect acquired psychiatric 
diagnoses of depression, dysthymia, schizoaffective disorder, 
PTSD, generalized anxiety disorder, and panic disorder with 
agoraphobia.  Additionally, the Veteran has alleged a continuity 
of psychiatric symptoms since his military service.  Therefore, 
in light of his psychiatric treatment in service and his current 
diagnoses, he was afforded a VA examination in May 2008.  At such 
time, the examiner reviewed the Veteran's claims file, 
interviewed the Veteran, and performed a mental status 
examination.  Thereafter, he provided an Axis I diagnosis of 
major depressive disorder.  The examiner noted that the Veteran 
had been diagnosed with mixed personality disorder and adjustment 
disorder with depressed mood.  He stated that it was difficult 
for him to find a causal link between the Veteran's military 
diagnoses and his current diagnosis of major depressive disorder.  
The examiner indicated that the depression reported during the 
Veteran's military service was in reaction to what was occurring 
at that time, and there is no indication that it was continued as 
a diagnosis or that any other diagnosis was given other than the 
mixed personality disorder.  The examiner concluded that, 
therefore, he was unable to state an opinion without resorting to 
mere speculation.

While the May 2008 VA examiner appears to dissociate the 
Veteran's current depression from his in-service psychiatric 
complaints and treatment, he ultimately concluded that he was 
unable to state an opinion without resorting to mere speculation.  
In this regard, the Court has held that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... 
must support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  Additionally, 
the May 2008 VA examiner did not offer an opinion regarding 
whether the Veteran's other currently diagnosed acquired 
psychiatric disorders were related to his in-service psychiatric 
treatment and did not take into consideration the Veteran's 
statements regarding the continuity of his psychiatric symptoms 
since service.  

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the May 
2008 VA examiner did not offer a clear conclusion, opine on the 
etiology of the Veteran's current acquired psychiatric disorders 
other than depression, or consider the Veteran's lay statements 
regarding continuity of symptomatology, the Board finds that a 
remand is necessary in order to afford the Veteran an adequate VA 
examination so as to determine the nature and etiology of his 
current acquired psychiatric disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

The Board also notes that the Veteran reported at his September 
2009 DRO hearing that he began receiving treatment in 1989 or 
1990 for his psychiatric disorder.  Specifically, he indicated 
that he was hospitalized at a non-VA hospital in Montgomery, 
Tennessee, at such time.  Additionally, the Veteran further 
testified to treatment at various hospitals in the 1990's, to 
include facilities in Nashville, Tennessee, possibly named 
Tennessee Christian and Middleton Tennessee Mental Health; and a 
facility in Springfield, Tennessee.  The record also reflects 
that the Veteran currently receives VA treatment through the VA 
Upstate New York Healthcare System, to include at the facilities 
located in Cortland, Syracuse, and Bath.  Therefore, on remand, 
the Veteran should be requested to identify   outstanding 
treatment records relevant to his acquired psychiatric disorder, 
to include complete information pertaining to the private 
facilities located in Tennessee, and, thereafter, all such 
records, as well as treatment records dated from March 2010 to 
the present from the VA Upstate New York Healthcare System, 
should be obtained for consideration in the Veteran's appeal.

The record also reflects that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits for a disorder 
of the gastrointestinal system and diabetes mellitus.  However, 
the SSA decision of record also reflects that the Veteran's 
schizoaffective and major depressive disorders contributed to his 
unemployability.  In this regard, such decision references 
exhibits pertaining to the Veteran's psychiatric disorders.  A CD 
from SSA has been obtained and it appears that some documents, to 
include a June 2008 psychiatric evaluation and an October 2009 
Mental Impairment Questionnaire from the Veteran's treating VA 
physician, have been printed and associated with the claims file.  
However, additional exhibits regarding the Veteran's psychiatric 
disorder referenced in the SSA decision are not associated with 
the claims file.  Therefore, to ensure that the Board has a full 
record in adjudicating the Veteran's claim, a copy of his 
complete SSA file should be printed and associated with the 
claims file.

Finally, the Board also observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  As the Veteran's claim has been expanded to 
incorporate all current diagnosed acquired psychiatric disorders, 
which includes PTSD, the Board finds that additional VCAA notice 
should be provided to him regarding such aspects of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notice as to the evidence and information 
necessary to substantiate his expanded claim 
of entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.

2.  Print a copy of the Veteran's complete 
SSA file and associate such with the claims 
file.

3.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
acquired psychiatric disorder, to include 
complete information pertaining to the 
facilities located in Montgomery, Tennessee; 
Nashville, Tennessee, possibly named 
Tennessee Christian and Middleton Tennessee 
Mental Health; and Springfield, Tennessee.  
After securing any necessary authorization 
from him, obtain all identified treatment 
records, to include the identified Tennessee 
hospitals and the VA Upstate New York 
Healthcare System dated from March 2010 to 
the present.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his acquired psychiatric 
disorder.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should identify all of the 
Veteran's acquired psychiatric disorders that 
meet the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) criteria.  
For each currently diagnosed acquired 
psychiatric disorder, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any such disorder is related 
to the Veteran's military service, to include 
the symptoms that resulted in the diagnoses of 
mixed personality disorder and adjustment 
disorder with some mixed anxiety and depressed 
mood during service.  The examiner should also 
indicate if the Veteran had a psychosis within 
one year of his service discharge in February 
1985 and, if so, s/he should describe the 
manifestations of such psychosis.

The examiner should also speak to the various 
psychiatric diagnoses of record, which 
includes dysthymia, depression, 
schizoaffective disorder, posttraumatic stress 
disorder (PTSD), generalized anxiety disorder, 
and panic disorder with agoraphobia, and state 
whether with respect to each diagnosis found 
in the record, whether the Veteran currently 
has such diagnosis, and if so, state whether 
it is at least as likely as not (at least a 50 
percent probability) that such diagnosis is 
related to service.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed acquired psychiatric 
disorder and the continuity of symptomatology.  
The rationale for any opinion offered should 
be provided.  

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his attorney should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



